Fourth Court of Appeals
                                    San Antonio, Texas
                                            June 14, 2018

                                        No. 04-18-00312-CV

                                          Maria VALDEZ,
                                            Appellants

                                                  v.

                          STATE FARM LLOYDS and Kevin O'Haver,
                                      Appellees

                   From the 341st Judicial District Court, Webb County, Texas
                             Trial Court No. 2015CVF003538-D3
                      Honorable Rebecca Ramirez Palomo, Judge Presiding


                                           ORDER
        On June 6, 2018, the parties filed a Joint Notice of Settlement, stating that they have reached
a settlement agreement that disposes of all issues before this Court. As the dispute has been settled,
we SUSPEND all appellate deadlines and ORDER the parties to file a motion to dismiss in
compliance with Texas Rule of Appellate Procedure 42.1 no later than July 16, 2018. If the parties
do not timely file a motion to dismiss, appellate deadlines will be reinstated.



                                                       _________________________________
                                                       Karen Angelini, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 14th day of June, 2018.



                                                       ___________________________________
                                                       KEITH E. HOTTLE,
                                                       Clerk of Court